Citation Nr: 0816829	
Decision Date: 05/22/08    Archive Date: 06/04/08

DOCKET NO.  05-20 075	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama

THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD).  

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for bipolar disorder.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel
INTRODUCTION

The veteran had active military service from September 1970 
to September 1974.  

This appeal to the Board of Veterans' Appeals (Board) is from 
a January 2005 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  As 
support for his claims, the veteran and his spouse testified 
at a hearing before RO personnel in December 2006.  

In addition, a preliminary review of the claims files reveals 
the veteran submitted May 2006 informal claims for service 
connection for four additional disorders.  The RO has 
acknowledged receipt of these additional claims by way of 
subsequent correspondence to him including a Veterans Claims 
Assistance Act (VCAA) letter, so apparently is developing 
these claims for adjudication, if not already adjudicated.


FINDINGS OF FACT

1.  The Board denied service connection for an acquired 
psychiatric disorder, including bipolar disorder and PTSD, in 
an October 1998 decision; the veteran did not appeal that 
decision.

2.  The RO continued to deny service connection for PTSD in a 
March 2003 rating decision on the basis that no new and 
material had been submitted to reopen the claim; the veteran 
also did not appeal that decision.

3.  The additional evidence received since these final 
decisions is either cumulative or redundant of evidence 
previously considered, does not relate to an unestablished 
fact necessary to substantiate these claims, or does not 
raise a reasonable possibility of substantiating them.




CONCLUSIONS OF LAW

1.  As to both claims at issue, the Board's October 1998 
decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 3.160(d) (2005); 38 C.F.R. §§ 20.200, 20.302, 20.1104 
(2007).

2.  As to the claim specifically for PTSD, the RO's more 
recent March 2003 decision is also final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 3.160(d) (2005); 38 C.F.R. 
§§ 20.200, 20.302, 20.1103 (2007).

3.  New and material evidence has not been received since 
these final decisions to reopen the claims for service 
connection for PTSD and bipolar disorder.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims files reveals compliance with the VCAA, 
38 U.S.C.A. § 5100 et seq.  See also 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The duty to notify was 
accomplished by way of VCAA letters from the RO to the 
veteran dated in January 2004, June 2004, March 2006, and 
March 2007.  The veteran was also provided a PTSD stressor 
questionnaire along with the March 2007 letter.  
Those letters notified him of the requirements of the VCAA 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) by:  (1) informing him of the information and 
evidence not of record that was necessary to substantiate his 
claims; (2) informing him of the information and evidence VA 
would obtain and assist him in obtaining; (3) informing him 
of the information and evidence he was expected to provide; 
and (4) requesting he provide any evidence in his possession 
pertaining to his claims.  See also Pelegrini v. Principi, 18 
Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).

Furthermore, the March 2006 letter further advised the 
veteran that a downstream disability rating and an effective 
date will be assigned if service connection is granted.  
Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub 
nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  

The Board sees the RO did not provide the veteran with all 
general VCAA or Dingess notice prior to the January 2005 
adverse determination on appeal.  But in Pelegrini II, the 
Court clarified that in these situations VA does not have to 
vitiate that decision and start the whole adjudicatory 
process anew, as if that decision was never made.  Rather, VA 
need only ensure the veteran receives (or since has received) 
content-complying VCAA notice, followed by readjudication of 
his claims, such that he is still provided proper due 
process.  In other words, he must be given an opportunity to 
participate effectively in the processing of his claims.  The 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit Court) recently held that a statement of the 
case (SOC) or supplemental SOC (SSOC) can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  Mayfield v. 
Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield 
IV).  As a matter of law, the provision of adequate VCAA 
notice prior to a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  See also Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006).

Here, after providing the additional VCAA notice in March 
2006 and March 2007, the RO went back and readjudicated the 
claims in the more recent November 2007 SSOC.  So after 
providing the required additional notice, the RO reconsidered 
the claims - including addressing any additional evidence 
received in response to the notice.  So the timing defect in 
the notice has been rectified.



All this considered, the veteran was afforded a meaningful 
opportunity to participate effectively in the adjudication of 
his claims.  Overton v. Nicholson, 20 Vet. App. 427, 435 
(2006) (finding that the Board had erred by relying on 
various post-decisional documents for concluding that 
adequate 38 U.S.C.A. § 5103(a) notice had been provided to 
the appellant, but determining nonetheless that the evidence 
established the veteran was afforded a meaningful opportunity 
to participate effectively in the adjudication of his claims, 
so found the error was harmless).

In addition, with regard to new and material evidence, the 
March 2007 VCAA notice letter is compliant with the recent 
Court decision in Kent v. Nicholson, 20 Vet. App. 1 (2006), 
since it sufficiently explained the bases of the prior denial 
for service connection for PTSD (i.e., the deficiencies in 
the evidence when the PTSD claim was previously considered).  
Although there was no specific letter that addressed the 
basis of the prior denial for service connection for bipolar 
disorder, the November 2007 SSOC clearly explained that in 
order to reopen the claim, evidence is required which 
establishes this disorder was manifested during service or a 
psychosis was present within one year of discharge from 
service.  

In any event, in Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007), the Federal Circuit Court held that any error by 
VA in providing the notice required by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b)(1), concerning any element of a 
claim, is presumed prejudicial.  Further, VA, not the 
veteran, has the burden of rebutting this presumption by 
showing the error was not prejudicial to the veteran in that 
it does not affect the essential fairness of the 
adjudication.  To do this, VA must demonstrate:  (1) that any 
defect was cured by actual knowledge on the part of the 
claimant (see Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) 
("Actual knowledge is established by statements or actions by 
the claimant or the claimant's representative that 
demonstrate an awareness of what was necessary to 
substantiate his or her claim"); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law.  Additionally, consideration should be given 
to "whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any 
pre-adjudicatory section 5103(a) notice error non-
prejudicial."  
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

To the extent it may be argued that the lack of a Kent-
compliant letter prejudiced the veteran in him trying to 
reopen his claim and establish his entitlement to VA benefits 
for a bipolar disorder, the presumption of prejudicial error 
as to this potential content error in VCAA notice is 
rebutted.  Specifically, he has submitted duplicate service 
medical records (SMRs) showing treatment for nervousness 
during service, emphasizing his point that this evidence is 
indicative of the initial manifestations of his bipolar 
disorder.  In addition, his representative has submitted an 
April 2007 Appellant's Brief detailing the veteran's 
treatment for nervousness during service, but admitting there 
was no diagnosis of a psychosis in the one year following 
discharge from service.  Therefore, any content defect in not 
providing additional Kent notice concerning this claim was 
cured by the actual knowledge of the veteran and his 
representative of the evidence required to reopen this claim 
for a bipolar disorder.  In short, the error does not affect 
the essential fairness of the adjudication of this claim, and 
thus is not prejudicial.  38 C.F.R. § 20.1102.  

As for the duty to assist, the RO has obtained the veteran's 
SMRs, service personnel records (SPRs), his relevant VA 
treatment records, the reports of his several 
VA examinations, and his Social Security Administration (SSA) 
records.  In response to the VCAA letters, he has submitted 
hearing testimony, personal statements, lay statements from 
others, private medical evidence, a graphic of medals, and 
duplicate SMR and VA treatment records.  The Board 
acknowledges VA has not obtained a medical opinion with 
respect to either of his claims.  However, the duty to 
provide a VA examination and opinion only apply once there is 
new and material evidence to reopen the previously denied 
claim.  38 C.F.R. 3.159(c)(4)(C)(iii).



Here, the Board is determining there is no new and material 
evidence to reopen the claims; hence, a remand for a VA 
examination and opinion is unwarranted.  Furthermore, a VA 
medical examination and opinion for PTSD is unnecessary 
because, even if a medical opinion diagnosed the veteran with 
PTSD, it would not suffice to corroborate the actual 
occurrence of the claimed in-service stressors.  Cohen v. 
Brown, 10 Vet. App. 128, 142 (1997); Moreau v. Brown, 9 Vet. 
App. 389, 395-96 (1996).

There is one last point worth mentioning.  In a November 2007 
statement (VCAA notice response), the veteran indicated he 
had more information or evidence to give VA in support of his 
claims.  So he asked that VA wait at least 60 days before 
deciding his claims to give him an opportunity to submit this 
additional information or evidence.  The Board has done this, 
waited the allotted time he requested, but no additional 
evidence has been submitted - except for an April 2008 
statement from his representative.  Thus, the Board is 
satisfied that the duty to assist has been met.  38 U.S.C.A. 
§ 5103A.

New and Material Evidence to Reopen the Claims

The RO denied service connection for PTSD and an acquired 
psychiatric disorder  in several rating decisions prior to 
1998.  These decisions were ultimately appealed to the Board.  
In an October 1998 decision, the Board confirmed those 
denials.  With respect to both claims at issue, the Board's 
October 1998 decision, which subsumes the prior RO decisions, 
is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
3.160(d), 20.200, 20.302, 20.1104 (2007).  In this final 
October 1998 decision, when the Board considered service 
connection for an acquired psychiatric disorder, it also 
considered bipolar disorder within this context.  
Consequently, the bipolar disorder claim at issue filed in 
November 2003 is a petition to reopen based on new and 
material evidence since this issue had been previously 
considered by the Board.  See Boggs v. Peake, 520 F.3d 1330 
(Fed. Cir. 2008) and see also Ephraim v. Brown, 82 F.3d 399, 
402 (Fed. Cir. 1996) (where a claim for service connection 
has been denied, and a current claim contains a different 
diagnosis, even one producing the same symptoms in the same 
anatomic system, a new decision on the merits is required.)  
In essence, de novo consideration of his bipolar disorder 
claim is not warranted here since service connection for an 
acquired psychiatric disorder, including a bipolar disorder, 
was previously considered by the Board.   

The RO subsequently continued the PTSD denial by way of a 
subsequent March 2003 rating decision, determining that new 
and material evidence had not been submitted to reopen the 
claim.  This decision, since not appealed, is also final and 
binding, but with respect to only the PTSD claim at issue, 
since bipolar disorder was not considered in that rating 
decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.160(d), 20.200, 20.302, 20.1103 (2007).  The Court has 
held that in determining whether new and material evidence 
has been submitted to reopen a claim, it is necessary to 
consider all evidence added to the record since the last time 
the claim was denied on any basis.  See Evans v. Brown, 9 
Vet. App. 273 (1996) (emphasis added).

Incidentally, in a recent June 2005 SOC, the RO reopened both 
claims and considered them on the merits.  Regardless of the 
RO's actions, the Board has jurisdictional responsibility to 
determine whether a claim previously denied by the RO is 
properly reopened.  See Jackson v. Principi, 265 F.3d 1366 
(Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)).  See 
also Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996) and 
VAOPGCPREC 05-92 (March 4, 1992).  Accordingly, the Board 
must initially determine on its own whether there is new and 
material evidence to reopen these claims before proceeding to 
readjudicate the underlying merits.  If the Board finds that 
no such evidence has been offered, that is where the analysis 
must end, and what the RO may have determined in that regard 
is irrelevant.

The veteran's claim to reopen service connection for PTSD and 
a bipolar disorder was received in November 2003.  Therefore, 
the amended regulations are for application.  See 66 Fed. 
Reg. at 45,620, indicating to apply the revised version of 
38 C.F.R. § 3.156 to petitions to reopen filed on or after 
August 29, 2001.  

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  In 
determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  But see 
Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not 
require the Secretary [of VA] to consider the patently 
incredible to be credible").

The Board previously denied the veteran's acquired 
psychiatric disorder claim (which included consideration of a 
bipolar disorder), in its final October 1998 decision because 
it found the evidence failed to establish a bipolar disorder 
during service or a psychosis within one year of service.

The Board previously denied service connection for PTSD in a 
final October 1998 decision because it found although there 
was medical evidence of a current PTSD diagnosis, the 
veteran's alleged in-service stressors could not be 
corroborated by any credible supporting evidence.  In 
addition, his allegation of combat could not be verified.  In 
fact, the veteran's assertions regarding his alleged 
stressors and engagement in combat were directly contradicted 
by the available SPRs and findings of the U.S. Army and Joint 
Services Environmental Support Group (ESG).  In sum, his lay 
assertions regarding the occurrence of his in-service 
stressors were simply not credible based on his SPRs and the 
ESG findings.  Specifically, although the veteran asserted 
that he witnessed the deaths of several service members in 
1972 in Vietnam, ESG indicated that these deaths occurred in 
1967, during which time the veteran was not even in the 
military.  In addition, although the veteran alleges his 
stressors occurred while assigned to a river patrol squadron 
within Vietnam between March and August of 1972, his SPRs and 
ship records from the USS Charleston show that he was in 
Vietnam for two days at most.  The RO continued the PTSD 
denial in March 2003 on the basis that no new and material 
evidence had been submitted to reopen the claim.  

Evidence of record at the time of the October 1998 Board 
decision and March 2003 rating decision consisted of SMRs, 
SPRs, several VA examinations, VA outpatient records, VA 
inpatient records, ESG findings, and stressor statements and 
claims submitted by the veteran. 

Evidence received after the October 1998 Board decision and 
March 2003 rating decision consists of duplicate SMRs, 
statements by the veteran and his representative, personal 
hearing testimony, lay statements from friends and family, 
private medical records, SSA disability records, VA audiology 
examinations, and VA mental health clinic treatment records.  

Initially, the Board finds that the copies of SMRs are 
duplicates of evidence of record at the time of the previous 
decisions.  Therefore, these records are not new and cannot 
form the basis to reopen the claim.  

The Board also finds that the additional statements submitted 
by the veteran and his representative, personal hearing 
testimony, and lay statements from friends and family are 
cumulative of evidence that was previously of record.  In 
this regard, all of this evidence merely repeats and 
summarize his contention he began to experience symptoms of 
PTSD and bipolar disorder during service and soon thereafter.  
In addition, the specific stressors he previously discussed 
are again repeated.  Cumulative or redundant evidence is not 
new.  38 C.F.R. § 3.156(a).  Indeed, lay hearing testimony 
that is merely cumulative of previous contentions considered 
by a decision maker at time of prior final disallowance of 
the claim is not new evidence.  Bostain v. West, 11 Vet. App. 
124 (1998); Reid v. Derwinski, 2 Vet. App. 312 (1992).

Where, as here, the determinative issue is one of medical 
causation, competent medical evidence is required.  Lay 
assertions are generally insufficient to reopen a claim under 
38 U.S.C.A. § 5108.  Moray v. Brown, 5 Vet. App. 211, 214 
(1993).  The Board is not required to reopen a claim solely 
based upon lay assertions from the veteran or his 
representative.  See Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).  Indeed, in the Routen decision, the Court 
specifically noted that "[l]ay assertions of medical 
causation cannot suffice to reopen a claim under 38 U.S.C. 
5108."

With respect to the remaining medical evidence for 
consideration, the Board finds that, although this additional 
medical evidence is "new" and, therefore, not cumulative or 
redundant of evidence on file at the time of the Board's 
October 1998 decision and the RO's March 2003 rating 
decision, it is not "material" within the meaning of 38 
C.F.R. § 3.156(a).  

Specifically, his private medical records, most of his SSA 
disability records, various VA treatment records, and his VA 
audiology examinations show treatment for other medical 
conditions that are not relevant to his psychiatric issues.  
In addition, although certain SSA records and VA mental 
health clinic records document current treatment for PTSD, 
bipolar disorder, and various other psychiatric issues, none 
of these records support a finding or the incurrence of a 
bipolar disorder during service or a psychosis within one 
year of service.  Further, as to PTSD, these records do not 
provide corroboration or credible supporting evidence of his 
alleged in-service stressors.  In sum, there is no evidence 
showing that any of his currently diagnosed psychiatric 
disorders including his bipolar disorder and PTSD were 
incurred during his military service.  See Morton v. 
Principi, 3 Vet. App. 508 (1992) (per curiam) (medical 
records describing veteran's current condition are not 
material to issue of service connection and are not 
sufficient to reopen claim for service connection based on 
new and material evidence).  These treatment records 
therefore do not relate to an unestablished fact necessary to 
substantiate the claims, and thus do not raise a reasonable 
possibility of substantiating the claims.  38 C.F.R. 
§ 3.156(a). 
  
Accordingly, the Board finds no new and material evidence to 
reopen the claims for service connection for PTSD and a 
bipolar disorder.  These claims are not reopened.  
38 U.S.C.A. § 5108.  Moreover, inasmuch as the veteran has 
not fulfilled this threshold burden of submitting new and 
material evidence to reopen his finally disallowed claims, 
the benefit-of-the-doubt doctrine is inapplicable.  
See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


ORDER

The petition to reopen the claim for service connection for 
PTSD is denied.

The petition to reopen the claim for service connection for 
bipolar disorder also is denied. 



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


